DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50 are canceled; claims 51-70 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,025,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter. 
Claims 51 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,025,864 in view of Hardacker et al., US 2009/0161027 and further in view Shim et al., US 2010/0022230.
	Claims 1, 3, 9 and 13 of the US Patent discloses, with minor wording variations, the same subject matter of claims 51 and 61 of the instant application except for determining a control option available on the second device is not available on the first device; and wherein the selectable option enables the first device to receive commands from the control option on the second device.
	However, as Hardacker discloses determining a control option available on the second device is not available on the first device (fig 3 [0031] the VCS 302 might display the current windowed section in full color with a three-dimensional appearance, while the remainder of the remote control handset is displayed as `grayed out` and in two dimensions).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Hardacker invention to include the claimed limitation(s) so as to allow a first device to mimic control functions of a second device in order for the first device to remote control the second device. 
	But the US Patent and Hardacker invention is silent on,
 	wherein the selectable option enables the first device to receive commands from the control option on the second device.
However, as Shim discloses wherein the selectable option enables the first device to receive commands from the control option on the second device ([0054] the second user may then notify the first user of the reception of the incoming call at the first mobile communication terminal 100, allowing the first user to receive the incoming call through the first mobile communication terminal 100 (S94)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent and Hardacker invention with Shim invention to include the claimed limitation(s) so as to allow short range communication such as Bluetooth communication between the two mobile terminals in order for one mobile terminal to assist another mobile terminals with different control functions such as receiving an incoming call among many other functions. 
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,023,547. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter. 
Claims 1 and 10 of the US Patent discloses, with minor wording variations, the same subject matter of claims 51 and 61 of the instant application except for determining a control option available on the second device is not available on the first device; and wherein the selectable option enables the first device to receive commands from the control option on the second device.
	However, as Hardacker discloses determining a control option available on the second device is not available on the first device (fig 3 [0031] the VCS 302 might display the current windowed section in full color with a three-dimensional appearance, while the remainder of the remote control handset is displayed as `grayed out` and in two dimensions).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Hardacker invention to include the claimed limitation(s) so as to allow a first device to mimic control functions of a second device in order for the first device to remote control the second device. 
	But the US Patent and Hardacker invention is silent on,
 	wherein the selectable option enables the first device to receive commands from the control option on the second device.
However, as Shim discloses wherein the selectable option enables the first device to receive commands from the control option on the second device ([0054] the second user may then notify the first user of the reception of the incoming call at the first mobile communication terminal 100, allowing the first user to receive the incoming call through the first mobile communication terminal 100 (S94)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent and Hardacker invention with Shim invention to include the claimed limitation(s) so as to allow short range communication such as Bluetooth communication between the two mobile terminals in order for one mobile terminal to assist another mobile terminals with different control functions such as receiving an incoming call among many other functions.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “determining a local communication stream bandwidth between the first device and the second device exceeds a threshold bandwidth” is not disclosed in the specification. That is, a skilled artisan in the art would not know how the first and second device determines a local communication stream bandwidth between the two devices exceeds a threshold bandwidth.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-52, 54-62 and 64-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, US 2015/0245081 in view of Hardacker et al., US 2009/0161027 and further in view Shim et al., US 2010/0022230. 
Claim 51, Cook discloses a method comprising: 
establishing, using a first device ([0101] a media guidance application (e.g., implemented on user device 504 (FIG. SA) or user device 550)) may determine (e.g., via control circuitry 304 (FTG. 3)) that user device 550 has entered a location (e.g., viewing area 500 (FIG. SA)), bi-directional communication with a second device ([0082] these devices may communicate directly with each other via communication paths, such as those described above in connection with paths 408, 410, and 412, as well as other short-range point-to-point communication paths); 
determining a control option available on the second device ([0038] if the media asset on the second device is presented with particular parental control settings (e.g., editing out graphic content), the media guidance application may determine that only media content that corresponds to the parental control settings is appropriate as supplemental media assets);  
but is silent on, 
is not available on the first device, 
generating a selectable option on the first device, wherein the selectable option enables the first device to receive commands from the control option on the second device; 
receiving a selection of the selectable option; 
receiving an input at the second device corresponding to the control option; and 
in response to receiving the input at the second device corresponding to the control option, performing an operation at the first device that corresponds to the control option.  
However, as Hardacker discloses is not available on the first device (fig 3 [0031] the VCS 302 might display the current windowed section in full color with a three-dimensional appearance, while the remainder of the remote control handset is displayed as `grayed out` and in two dimensions), 
generating a selectable option on the first device ([0031] sliding window 304 is displayed on the VCS 302 on the television 102 and the corresponding windowed region is displayed on the screen 106 of the navigation device 100), 
receiving a selection of the selectable option ([0032] Confirmation that a selected button has been depressed); 
receiving an input at the second device corresponding to the control option ([0032] Confirmation that a selected button has been depressed);
in response to receiving the input at the second device corresponding to the control option ([0032] Confirmation that a selected button has been depressed),
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cook invention with Hardacker invention to include the claimed limitation(s) so as to allow a first device to mimic control functions of a second device in order for the first device to remote control the second device. 
but Cook and Hardacker invention does not explicitly disclose, 
wherein the selectable option enables the first device to receive commands from the control option on the second device;
and 
performing an operation at the first device that corresponds to the control option.  
However, as Shim discloses wherein the selectable option enables the first device to receive commands from the control option on the second device ([0054] the second user may then notify the first user of the reception of the incoming call at the first mobile communication terminal 100, allowing the first user to receive the incoming call through the first mobile communication terminal 100 (S94)); 
in response to receiving the input at the second device corresponding to the control option ([0054] the second user may then notify the first user of the reception of the incoming call at the first mobile communication terminal 100), perform an operation at the first device that corresponds to the control option ([0054] allowing the first user to receive the incoming call through the first mobile communication terminal 100 (S94)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cook and Hardacker invention with Shim invention to include the claimed limitation(s) so as to allow short range communication such as Bluetooth communication between the two mobile terminals in order for one mobile terminal to assist another mobile terminals with different control functions such as receiving an incoming call among many other functions. 
Claim 52, Cook as modified discloses the method of claim 51, further comprising: 
detecting, at the first device, the second device is within a predetermined proximity of the first device (Cook [0101] a media guidance application (e.g., implemented on user device 504 (FIG. 5A) or user device 550)) may determine (e.g., via control circuitry 304 (FIG. 3)) that user device 550 has entered a location (e.g., viewing area 500 (FIG. 5A))); and 
determining the second device has a communication protocol compatible with the first device (Cook [0098] the media guidance application has notified (e.g., via the smartphone) user 508 of the availability of supplemental media assets related to media asset 502).  
Claim 54, Cook as modified discloses the method of claim 52, wherein detecting, at the first device, the second device is within a predetermined proximity of the first device comprises determining the second device is within a maximum distance of the first device  (Cook [0026] the media guidance application may associate a particular viewing area with a particular device. As used herein, a "viewing area" refers to the maximum distance from a user device, in all directions).  
Claim 55, Cook as modified discloses the method of claim 51, wherein establishing, using the first device bi- directional communication with the second device comprises: 
generating a local communication stream between the first device and the second device (Cook [0065] automatically share supplemental media assets in response to determining a geographic, demographic, familial, or social network relationship with users (e.g., a user viewing content on a first device and a user associated with a second device that enters a predetermined proximity to the first device while a media asset is presented on the first device) or user devices), 
wherein the local communication stream comprises a bandwidth capable of supporting an exchange of device information between the first device and the second device (Cook [0065] automatically share supplemental media assets in response to determining a geographic, demographic, familial, or social network relationship with users (e.g., a user viewing content on a first device and a user associated with a second device that enters a predetermined proximity to the first device while a media asset is presented on the first device) or user devices, [0085] using an in-band digital signal, using an out-of­band digital signal, or by any other suitable data transmission technique. Program schedule data and other media guidance data may be provided to user equipment on multiple analog or digital television channels).  
Claim 56, Cook as modified discloses the method of claim 51, wherein determining the control option is available on the second device comprises: 
determining a command language of the control option (Cook [0038] if the media asset on the second device is presented in a particular language, the media guidance application may determine that only media content in that language is appropriate as supplemental media assets); 
comparing the command language to a communication protocol of the first device (Cook [0038] if the media asset on the second device is presented in a particular language, the media guidance application may determine that only media content in that language is appropriate as supplemental media assets); 
determining, based on the comparing, the command language corresponds to the communication protocol of the first device; and 
in response to the determining, identifying the control option as a source for inputs for operations at the first device (Cook [0038] if the media asset on the second device is presented in a particular language, the media guidance application may determine that only media content in that language is appropriate as supplemental media assets).  
Claim 57, Cook as modified discloses the method of claim 51, wherein the control option comprises an I/O option (Cook [0067] User equipment device 300 may receive content and data via input/output (hereinafter "I/O") path 302).  
Claim 58, Cook as modified discloses the method of claim 57, further comprising generating for display at the first device an icon corresponding to the I/O options (Cook [0050] A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device.), wherein the icon is selectable to extend a functionality to the first device otherwise unavailable without the second device (Hardacker fig 3 [0031] the VCS 302 might display the current windowed section in full color with a three-dimensional appearance, while the remainder of the remote control handset is displayed as `grayed out` and in two dimensions).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cook, Hardacker and Shim invention to include the claimed limitation(s) so as to allow one device to perform control functions with another device in order to optimize user functionality. 
Claim 59, Cook as modified discloses the method of claim 58, wherein the icon indicates a type of the I/O option (Cook [0050] A user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.) or pressing a dedicated button (e.g., a GUIDE button) on a remote control or other user input interface or device.).  
Claim 60, Cook as modified discloses the method of claim 51, wherein determining the control option available on the second device is not available on the first device comprises requesting information from a user through an interface to confirm the control option of the second device (Shim [0054] Upon receiving the absence information at the second mobile communication terminal 200, the second user may then notify the first user of the reception of the incoming call at the first mobile communication terminal 10) and the lack of the control option on the first device (Shim [0034] If there is no user input to the first mobile communication terminal 100).  
Claim 61, see claim 51 for the rejection, Cook discloses (fig 3) a system comprising: 
a communication port (fig 3 [0067] receive content and data via input/output (hereinafter "I/O") path 302);  
a memory storing instructions (fig 3, storage [0070] Nonvolatile memory may also be used (e.g., to launch a boot-up routine and other instructions)); and 
control circuitry (fig 3 [0068] Control circuitry 304 may be based on any suitable processing circuitry such as processing circuitry 306) communicably coupled to the memory (fig 3 storage) and the communication port and configured to execute the instructions to: 
establish, using a first device, bi-directional communication with a second device; 
determine a control option available on the second device is not available on the first device; 
generate a selectable option on the first device, wherein the selectable option enables the first device to receive commands from the control option on the second device; 
receive a selection of the selectable option; 
receive an input at the second device corresponding to the control option; and 
in response to receiving the input at the second device corresponding to the control option, perform an operation at the first device that corresponds to the control option.  
Claim 62, see claim 52 for the rejection, Cook as modified discloses the system of claim 61, wherein the control circuitry is further configured to: 
detect, at the first device, the second device is within a predetermined proximity of the first device; and 
determine the second device has a communication protocol compatible with the first device. 
Claim 64, see claim 54 for the rejection, Cook as modified discloses the system of claim 62, wherein the control circuitry configured to 
detect, at the first device, the second device is within a predetermined proximity of the first device is further configured to determine the second device is within a maximum distance of the first device.  
Claim 65, see claim 55 for the rejection, Cook as modified discloses the system of claim 61, wherein the control circuitry configured to 
establish, using the first device bi-directional communication with the second device is further configured to: 
generate a local communication stream between the first device and the second device, wherein the local communication stream comprises a bandwidth capable of supporting an exchange of device information between the first device and the second device.  
Claim 66, see claim 56 for the rejection, Cook as modified discloses the system of claim 61, wherein the control circuitry configured to 
determine the control option is available on the second device is further configured to: 
determine a command language of the control option; 
compare the command language to a communication protocol of the first device; determine, based on the comparing, the command language corresponds to the communication protocol of the first device; and 
in response to the determining, identify the control option as a source for inputs for operations at the first device.  
Claim 67, see claim 57 for the rejection, Cook as modified discloses the system of claim 61, wherein the control circuitry is further configured to determine the control option comprises an I/O option.  
Claim 68, see claim 58 for the rejection, Cook as modified discloses the system of claim 67, wherein the control circuitry is further configured to generate for display at the first device an icon corresponding to the I/O options, wherein the icon is selectable to extend a functionality to the first device otherwise unavailable without the second device.  
Claim 69, see claim 59 for the rejection, Cook as modified discloses the system of claim 68, wherein the control circuitry is configured to generate the icon such that the icon indicates a type of the I/O option.  
Claim 70, see claim 60 for the rejection, Cook as modified discloses the system of claim 61, wherein the control circuitry configured to determine the control option available on the second device is not available on the first device is further configured to request information from a user through an interface to confirm the control option of the second device and the lack of the control option on the first device.
Claim(s) 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook, US 2015/0245081, Hardacker et al., US 2009/0161027 and Shim et al., US 2010/0022230 in view of Kelley et al., Patent No. US 9,026,639 B2.  
Claim 53, Cook as modified discloses the method of claim 52, wherein detecting, at the first device, the second device is within a predetermined proximity of the first device comprises 
but Cook, Hardacker and Shim invention is silent om, 
determining a local communication stream bandwidth between the first device and the second device exceeds a threshold bandwidth.  
However, as Kelley discloses determining a local communication stream bandwidth between the first device and the second device exceeds a threshold bandwidth ([claim 1] wherein the alert message is indicative of bandwidth consumption for the first network device exceeding a threshold defined in the predetermined action).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Cook, Hardacker and Shim invention with Kelley invention to include the claimed limitation(s) so as to allow the network to monitor network bandwidth consumption between devices in order to optimize network operation. 
Claim 63, see claim 53 for the rejection, Cook as modified discloses the system of claim 62, wherein the control circuitry configured to 
detect, at the first device, the second device is within a predetermined proximity of the first device is further configured to determine a local communication stream bandwidth between the first device and the second device exceeds a threshold bandwidth.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647